ITEMID: 001-22343
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: ARONICA v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Lucius Caflisch
TEXT: The applicant, Mr Mario Aronica, is an Italian national, who was born in 1962 and is currently detained in a prison in Saarbrücken (Germany) pending extradition to Italy. He is represented before the Court by Mrs Marianne Louise Neu, Mr Raoul Muhm and Mr Adelmo Manna, lawyers practising in Saarbrücken, Munich and Rome respectively.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is living in Germany with his wife and three children since 1994.
On 10 February 2001 the Palermo Prosecutor’s Office issued a warrant of arrest against the applicant who was wanted in particular for serving the remainder of a prison sentence of five years, five months and 24 days by virtue of a judgment given by the Palermo Court of Appeal on 28 October 1999. The applicant was found guilty of having dealt, as a leading member of a criminal association, in stolen cars during the period from 1993 to 1995.
On 10 April 2001 the applicant was arrested in Saarlouis for extradition purposes following a report included in the Schengen Information System at the request of the Palermo Prosecutor’s Office. Having been interrogated by a judge on 11 April 2001, the applicant was transferred to the Saarbrücken prison. On 18 April 2001 the Saarland Court of Appeal (Saarländisches Oberlandesgericht) ordered the applicant’s provisional detention pending extradition and on 17 May 2001 his detention pending extradition.
On 31 May 2001 the Italian authorities submitted in addition to their request for the applicant’s extradition a decision of the Palermo Prosecutor’s Office of 27 April 2001 fixing the applicant’s global sentence in the light of previous convictions at seven years’, one month’s and seven days’ imprisonment and of six months’ imprisonment.
On 27 June 2001 the Saarland Court of Appeal authorised the applicant’s extradition to Italy. It found that there was no obstacle to extradition and that the extradition request of the Italian authorities complied with the requirements of Article 2 § 1 of the European Convention on Extradition.
On 5 July 2001 the applicant who claimed to be unfit for detention and travel, applied to be examined by a psychiatrist of his choice.
On 9 July 2001 the applicant lodged a constitutional complaint with the Federal Constitutional Court (Bundesverfassungsgericht). He submitted in particular that his extradition based on convictions for property offences appeared disproportionate in relation to his right to respect for his family life. He further submitted that the conditions of detention in Italian prisons constituted inhuman and degrading treatment and that he was unfit for detention and travel.
On 10 July 2001 the applicant applied for an interim injunction (einstweilige Anordnung) staying the extradition proceedings pending the proceedings before the Federal Constitutional Court. He alleged in this respect that the proceedings before the Italian courts had been unfair.
On 10 July 2001 the applicant also applied to the Saarland Court of Appeal to grant him another hearing in accordance with the law, to revoke its decision of 27 June 2001 and to declare the extradition inadmissible, respectively to suspend the execution of the warrant of arrest pending extradition. He submitted that he was unfit for detention and travel and that his extradition would destroy his family life. He further stated that the disastrous conditions of detention in Italian prisons were contrary to the international and German ordre public.
The applicant obtained opinions from his psychiatrist as to the likely effect of being kept in detention and extradited to Italy. In reports dated 10 and 12 July 2001, Pr Dr Dr S. stated that the applicant suffered from depressions and anxiety, needed medical treatment and was unfit for detention. Moreover he suffered from claustrophobia which severely compromised his ability to travel. He was also at a very serious risk of suicide if he were to be extradited to Italy.
In an opinion dated 10 July 2001 sought by the Saarbrücken Prosecutor’s Office, the doctor of the Saarbrücken prison certified the applicant as being fit for travel.
On 11 July 2001 the Saarland Court of Appeal rejected the applicant’s request for judicial review of the decision of 27 June 2001 authorising his extradition. However, having regard to the contradictory medical opinions, the Court of Appeal ordered that an official examination be conducted by the health authorities as regards the applicant’s ability to be detained and to travel.
In an opinion dated 18 July 2001 Dr D., a senior psychiatrist at the Sonnenberg Psychiatric Clinic in Saarbrücken, reported that the applicant showed signs of depression and anxiety, but was fit for detention and travel. In a further opinion the doctor of the Saarbrücken prison stated that the applicant suffered from a chronic liver disease and recurrent lumbar sciatica, but also confirmed that he was fit for detention and travel.
On 19 July 2001 the Federal Constitutional Court refused to accept the applicant’s constitutional complaint for adjudication.
In the light of the medical reports submitted with regard to the applicant’s state of health, the Saarbrücken Health Authorities (Gesundheitsamt) considered on 23 July 2001 the applicant as being fit for detention and travel.
The applicant submitted also opinions concerning the medical condition of his wife and his son Davide. Two psychiatric reports dated 27 July 2001 concluded that the applicant’s wife who had been hospitalised from 9 to 10 July 2001 for drug intoxication, was the victim of a depressive development connected with an emotional dysfunction and misuse of drugs. A risk of her attempting to commit suicide could not be excluded in case of a separation from her husband. In a further opinion dated 19 July 2001, a logopedic reported that the applicant’s son Davide, born in 1984, suffered from stuttering, that the separation from his father was likely to be an attributable factor to this symptom and that a stable family situation would be necessary to reduce this problem.
In the night from 9 to 10 December 2001 the applicant attempted to commit suicide in the Saarbrücken prison while being placed under a 15 minute watch. He slit his wrists and took sleeping pills.
His requests to be transferred to a hospital in Merzig for psychiatric treatment were refused.
